     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 1 of 15



 1
 2
 3                                 NOT FOR PUBLICATION
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Shawn Henry,                                    No. CV-19-01121-PHX-SRB
10                 Plaintiff,                         ORDER
11    v.
12    Freedom Mortgage Corporation, et al.,
13                 Defendants.
14
15         Pending before the Court are Defendant Freedom Mortgage Corporation
16   (“Defendant”)’s Motion for Summary Judgment (Doc. 85 (“DMSJ”)) and Plaintiff Shawn
17   Henry (“Plaintiff”)’s Motion for Partial Summary Judgment (Doc. 87 (“PMSJ”)). In
18   support of their respective Motions, Defendant filed a statement of facts (Doc. 86, Def.’s
19   Statement of Undisputed Material Facts (“DSOF”)); Plaintiff filed a statement of facts
20   (Doc. 88, Pl.’s Separate Statement of Facts (“PSOF”)); and each party filed a statement of
21   controverting facts (Doc. 92, Def.’s Controverting SOF (“DCSOF”); Doc. 95, Pl.’s SOF in
22   Opp’n to DMSJ (“PCSOF”)). The Court heard oral argument on both Motions on March
23   31, 2020. (Doc. 103, Minute Entry.)
24   I.    BACKGROUND
25         A.     Factual
26         In June 2011, Plaintiff and his former wife obtained a purchase-money mortgage
27   loan from Wells Fargo to purchase a house in North Carolina (the “Property”). (PSOF ¶ 1;
28   DSOF ¶ 1.) In March 2012, Plaintiff refinanced the Wells Fargo loan with Mortgage
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 2 of 15



 1   Investors Corporation (the “Subject Loan”) and granted a new mortgage on the Property to
 2   secure the refinanced debt (the “Mortgage”). (PSOF ¶ 2; DSOF ¶ 2.) Around March 2013,
 3   Plaintiff defaulted on the Subject Loan. (PSOF ¶ 3; DSOF ¶ 3.) Around November 2015,
 4   Plaintiff moved out of the Property to Arizona, where he now resides. (DSOF ¶¶ 4, 5;
 5   PCSOF ¶¶ 4, 5.)
 6          In March 2016, Mortgage Investors Corporation assigned the rights under the
 7   Mortgage to Defendant, a financial institution which furnishes consumer information to
 8   consumer reporting agencies (“CRAs”). (PSOF ¶ 4; DSOF ¶ 6; Doc. 39, First Am. Compl.
 9   (“FAC”) ¶ 4.) In October 2017, Defendant’s substitute trustee foreclosed on the Property
10   by conducting a trustee’s sale under North Carolina law. (PSOF ¶ 5; DSOF ¶ 6.) Defendant
11   acquired ownership of the Property through a winning credit bid of $64,719.00. (PSOF
12   ¶¶ 6, 8; DCSOF ¶¶ 6, 8.) In November 2017, Defendant’s substitute trustee filed a notice
13   of foreclosure in the relevant North Carolina county, indicating that the Property was
14   foreclosed in the amount of $129,116.00.          (PSOF ¶ 7; Doc. 89-5, Ex. E (Not. of
15   Foreclosure); DCSOF ¶ 7.)
16          In January 2018, Plaintiff alleges he applied for a mortgage loan and was denied.1
17   (PSOF ¶ 9.) Plaintiff’s application included a copy of his credit report obtained around the
18   same time, which reflected an outstanding balance of $176,413.00 and a “past due” amount
19   of $63,630.00 on the Subject Loan (the “Statement”). (PSOF ¶ 9 (citing Doc. 89, Decl. of
20   David A. Chami, Ex. G); Doc. 89-7, Ex. G (“Jan. 2018 CTI Rpt.”).) The Statement
21   contained no indication that Plaintiff was not personally liable for the total reported
22   amounts. (Jan. 2018 CTI Rpt.) Plaintiff alleges the mortgage company relied on the
23   Statement in denying his application.2 (PSOF ¶¶ 9, 10.)
24          In October 2018, Plaintiff mailed certified letters to three credit reporting agencies
25   (“CRAs”)—Credit Technology Inc. (“CTI”), Equifax Information Services, LLC
26
     1
       Defendant admits only that “Plaintiff alleges that he tried to obtain a mortgage loan and
27   was denied.” (DSOF ¶ 8; see DCSOF ¶ 9.)
     2
       Defendant disputes this allegation because “Plaintiff failed to disclose any information
28   and/or documentation to identify the alleged mortgage company and the alleged mortgage
     loan.” (DCSOF ¶¶ 9, 10.)

                                                 -2-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 3 of 15



 1   (“Equifax”), and Experian Information Solutions, Inc. (“Experian”), disputing the accuracy
 2   of the Defendant’s statement (“Dispute Letter”).3 (PSOF ¶ 11; DCSOF ¶ 11.) The Dispute
 3   Letter read in full:
 4                  I obtained a VA mortgage in March 2012 to purchase a home
                    in North Carolina. The property was later foreclosed upon in
 5                  a Trustee Sale. It is my understanding that North Carolina has
                    an anti-deficiency statute where a creditor cannot collect any
 6                  money from the debtor after a trustee sale.
 7                  I recently applied for a mortgage and was denied. For the
                    above Freedom Mortgage account, you are reporting that I still
 8                  owe over $176,000 and have a past due balance. I don’t owe
                    any money on this account. Please remove ALL owed
 9                  balances on this account.
10                  After correcting this account please send me an updated copy
                    of my credit report.
11
12   (DSOF, Ex. B at 9–14.) Equifax and Experian forwarded the Dispute Letter to Defendant,
13   who responded by verifying the Statement as accurate. (PSOF ¶¶ 12–13; DCSOF ¶ 13;
14   FAC ¶ 33; DMSJ at 4.) Thereafter Equifax and Experian continued to report the Subject
15   Loan balance as $176,413.00 with a past due amount of $63,630.00.4 (PSOF ¶¶ 13–14;
16   Doc. 89-10, Ex. J (Equifax response to Dispute Letter); Doc. 89-11, Ex. K (Experian
17   response to Dispute Letter); DCSOF ¶¶ 13–14.) Dissatisfied with this result, Plaintiff sued.
18          B.      Procedural
19          On February 19, 2019, Plaintiff sued Defendant, CTI, Equifax, and Experian,
20   alleging a violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et. seq. (“FCRA”)
21   in a single count against all named parties. (Doc. 1, Compl. ¶¶ 34–46.) On May 10, 2019,
22   Plaintiff filed his First Amended Complaint (“FAC”), adding various factual allegations
23   and specifying that he sought relief under 15 U.S.C. § 1681s-2(b) (Count 1); and 15 U.S.C.
24   §§ 1681i and 1681e(b) (Count 2). (FAC ¶¶ 2, 19, 21, 24–28, 34–35, 39, 44–50, 53, 57.)
25
     3
       Defendant disputes that Plaintiff himself “actually mailed” these letters. (DCSOF ¶ 11.)
26   4
      Defendant breaks down the Subject Loan debt as of October 2017 as follows: “Principal:
     $126,875.00”; “Interest: $16,678.00”; “Negative Escrow: $22,663.00”; “Late Charges:
27   $806.00”; and “Fees: $9,391.00”—for a total rounded balance of $176,413.00. (Doc. 92-
     2, Ex. B, Decl. of Mark Phillips ¶ 5.) Defendant breaks down the past due amount as
28   follows: “Late Payments: $50,321.36”; “Late Charges: $806.77”; and “Fees:
     $12,502.23”—for a total past due amount of $63,630.36. (Decl. of Mark Phillips ¶ 6.)

                                                -3-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 4 of 15



 1   Subsequently, all parties except Defendant were dismissed. (Doc. 22, Not. of Voluntary
 2   Dismissal of Def. CTI, with Prejudice; Doc. 62, 9/11/19 Order (dismissing Equifax); Doc.
 3   63, 9/11/19 Order (dismissing Experian).) On February 7, 2020, Plaintiff and Defendant
 4   filed cross-motions for summary judgment. Each party responded5 and replied,6 and the
 5   Court heard oral argument on both Motions.
 6   II.    LEGAL STANDARD AND ANALYSIS
 7          A.     Summary Judgment
 8          “[W]hen parties submit cross-motions for summary judgment, each motion must be
 9   considered on its own merits.” Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two,
10   249 F.3d 1132, 1136 (9th Cir. 2001) (citations and internal punctuation marks omitted).
11   The court shall grant summary judgment when a “movant shows that there is no genuine
12   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
13   Fed. R. Civ. P. 56(a). A fact is material “only if it might affect the outcome of the suit
14   under the governing law.” Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d
15   1119, 1125 (9th Cir. 2014). A dispute is genuine “only if a reasonable trier of fact could
16   resolve the issue in the non-movant’s favor.” Id. The Court “tak[es] the evidence and all
17   reasonable inferences in the light most favorable to the non-moving party.” Karasek v.
18   Regents of the Univ. of Cal., 948 F.3d 1150, 1161 (9th Cir. 2020).
19          Defendant argues it is entitled to summary judgment on three grounds. First, the
20   Dispute Letter failed to trigger Defendant’s FCRA duties because (a) “it asserted a purely
21   legal challenge regarding North Carolina law, rather than presenting a verifiable factual
22   dispute,” and (b) “Plaintiff has not established that he issued the [Dispute Letter] directly.”
23   (DMSJ at 2, 5–11.) Second, even if the Dispute Letter triggered Defendant’s FCRA duties,
24   “no level of investigation into the [Dispute Letter] . . . would have yielded a different result”
25   because Plaintiff has not proved that North Carolina’s anti-deficiency laws apply to
26   preclude collection on the Subject Loan. (DMSJ at 2, 11–13.) Third, even if Defendant’s
27   5
       Doc. 93, Pl.’s Opp’n to DMSJ (“Pl.’s Opp’n”); Doc. 91, Def.’s Resp. to PMSJ (“Def.’s
     Resp.”).
28   6
       Doc. 100, Pl.’s Reply to Def.’s Resp. (“Pl.’s Reply”); Doc. 101, Def.’s Reply in Support
     of DMSJ (“Def.’s Reply”).

                                                   -4-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 5 of 15



 1   investigation did not comply with the FCRA, Plaintiff cannot recover because he failed to
 2   establish that this noncompliance was either negligent or willful. (DMSJ at 2; 14–17.)
 3   Plaintiff argues he is entitled to partial summary judgment on the issue of liability on three
 4   grounds.    First, Defendant’s continued reporting of the Subject Loan balance as
 5   $176,413.00 and past due amount as $63,630.00 was inaccurate. (PMSJ at 10–18.7)
 6   Second, Defendant’s investigation of this inaccuracy was unreasonable. (PMSJ at 9.)
 7   Third, Defendant’s inaccurate reporting was willful or negligent. (PMSJ at 18–23.) Given
 8   the significant overlap in analysis, the Court groups parties’ arguments together by issue.
 9          B.     The FCRA
10          “Congress enacted the [FCRA] to ensure fair and accurate credit reporting, promote
11   efficiency in the banking system, and protect consumer privacy.” Gorman v. Wolpoff &
12   Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009) (internal citations and quotation
13   marks omitted). “[T]o ensure that credit reports are accurate, the FCRA imposes some
14   duties on the sources that provide credit information to CRAs, called ‘furnishers’ in the
15   statute.” Id. at 1154. These duties include those set forth in § 1681s-2(b)(1), which
16   provides that after receiving a notice of dispute pursuant to § 1681i(a)(2), a furnisher shall:
17                 (A) conduct an investigation with respect to the disputed
                   information;
18
                   (B) review all relevant information provided by the consumer
19                 reporting agency pursuant to section 1681i(a)(2) of this title;
20                 (C) report the results of the investigation to the consumer
                   reporting agency;
21
                   (D) if the investigation finds that the information is incomplete
22                 or inaccurate, report those results to all other consumer
                   reporting agencies to which the person furnished the
23                 information and that compile and maintain files on consumers
                   on a nationwide basis; and
24
                   (E) if an item of information disputed by a consumer is found
25                 to be inaccurate or incomplete or cannot be verified after any
                   reinvestigation under paragraph (1), for purposes of reporting
26                 to a consumer reporting agency only, as appropriate, based on
                   the results of the reinvestigation promptly–
27
28   7
      As Plaintiff neglected to number his pages, the Court’s pincites refer to the Court-assigned
     page numbers heading this document.

                                                  -5-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 6 of 15



 1                        (i) modify that item of information;
 2                        (ii) delete that item of information; or
 3                        (iii) permanently block the reporting of that item of
                          information.
 4
 5   15 U.S.C. § 1681s-2(b)(1). To establish a violation of § 1681s-2(b), a plaintiff must prove:
 6   (1) the defendant is a furnisher; (2) plaintiff properly notified a CRA that he disputed an
 7   item on his report as inaccurate; (3) the CRA notified the defendant of the alleged dispute;
 8   (4) the defendant’s reporting was actually inaccurate; and (5) the defendant failed to
 9   conduct an investigation as required by § 1681s-2(b)(1).8 Robbins v. CitiMortgage, Inc.,
10   No. 16-CV-04732-LHK, 2017 WL 6513662, at *5 (N.D. Cal. Dec. 20, 2017) (citing Biggs
11   v. Experian Info. Sols., Inc., 209 F. Supp. 3d 1142, 1144 (N.D. Cal. 2016)); see also
12   Gorman, 584 F.3d at 1153–55 (overview of FCRA claims against furnishers). Because the
13   FCRA only provides a private right of action for violations that are willful or negligent, a
14   plaintiff must also prove willfulness or negligence to recover. Nelson v. Chase Manhattan
15   Mortg. Corp., 282 F.3d 1057, 1059 (9th Cir. 2002).
16          Section 1681i, 15 U.S.C., provides the procedural path to trigger a furnisher’s
17   § 1681s-2(b)(1) duties.    A consumer submits his dispute to a CRA, who relays the
18   substance of the dispute to the furnisher of the disputed information. 15 U.S.C. §§
19   1681i(a)(1)(A), 1681i(a)(2)(A). Receipt of the forwarded dispute triggers the furnisher’s
20   § 1681s-2(b)(1)’s duties. Id. § 1681s-2(b)(1); Gorman, 584 F.3d at 1154. Parties’
21   disagreement boils down to Plaintiff’s compliance with § 1681i(a)(1)(A), Defendant’s
22   compliance with § 1681s-2(b)(1), and Defendant’s intent, if any, behind its noncompliance.
23                 a.     Plaintiff’s Compliance with § 1681i(a)(1)(A)
24          “A furnisher’s obligation to conduct a reinvestigation[9] is only triggered if the
25   consumer submits a notice of dispute to the [CRA] as contemplated by 15 U.S.C. § 1681i.”
26
     8
       At issue here are elements (2), (4), and (5); parties do not dispute that (1) Defendant is a
27   furnisher or (3) the CRAs notified Defendant of Plaintiff’s dispute.
     9
       Courts use investigation and reinvestigation interchangeably to refer to the inquiry a
28   furnisher must conduct under § 1681s-2(b)(1)(A). The Court uses investigation but retains
     reinvestigation in direct quotations.

                                                 -6-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 7 of 15



 1   Blau v. Am.’s Servicing Co., No. CV-08-773-PHX-MHM, 2009 WL 3174823, at *11 (D.
 2   Ariz. Sept. 29, 2009). Under § 1681i, a consumer disputing the “completeness or accuracy
 3   of any item” in his credit report must “directly” notify the CRA of his dispute. 15 U.S.C.
 4   § 1681i(a)(1)(A). This means that the dispute must “come from the consumer and be sent
 5   to the agency.” Warner, 931 F.3d at 921 (emphasis in original). A dispute does not come
 6   directly from the consumer when he has “no part in drafting, finalizing, or sending” it. Id.
 7   at 919. A credit repair organization, for example, cannot submit a dispute on a consumer’s
 8   behalf. In re Experian Info. Sols., Inc., No. CV-15-01212-PHX-GMS, 2017 WL 3559007,
 9   at *4 (D. Ariz. Aug. 17, 2017), aff’d sub nom. Warner v. Experian Info. Sols., Inc., 931
10   F.3d 917 (9th Cir. 2019).
11          Defendant challenges Plaintiff’s compliance with § 1681i on two grounds. (DMSJ
12   at 5–11.) Defendant first argues that to the extent Go Clean10 sent the Dispute Letter or
13   assisted in its preparation, Plaintiff did not directly notify the CRAs. (DMSJ at 9.) But
14   Plaintiff has established that he, not Go Clean, sent the Dispute Letter.         Plaintiff’s
15   handwriting was on the certified mail receipts and the envelope copies attached to the
16   certified mail envelopes, and Plaintiff testified that he “physically mail[ed] out” copies of
17   the letter. (Pl.’s Opp’n at 12 (quoting Doc. 94, Decl. of Dawn M. McCraw (“McCraw
18   Decl.”), Ex. B, Excerpt of Henry Dep. at 134:15–23; 135:4–19).)11 And even if Go Clean
19   assisted Plaintiff in some way with preparing the Dispute Letter,12 Plaintiff need only
20   establish that he had some role in “drafting, finalizing, or sending” it. See Warner, 931
21   F.3d at 919. Mere assistance in preparing a letter does not prevent the consumer from
22   sending the letter. Warner, 931 F.3d at 919; cf. Cohen v. Equifax Info. Servs., LLC, No.
23   18-CV-6210 (JSR), 2019 WL 5200759, at *6 (S.D.N.Y. Sept. 13, 2019) (“[I]t would seem
24   unreasonable to say that a consumer did not notify a credit reporting agency if, for example,
25   10
        Go Clean Credit, LLC (“Go Clean”) is a credit repair organization. (DMSJ at 9.)
     11
         Defendant objects to Plaintiff’s use of the McCraw Declaration to establish that
26   McCraw—an attorney—“assisted [Plaintiff] with [preparing] the Dispute” because “her
     involvement . . . was never disclosed in discovery.” (DMSJ at 1.) Because this Order does
27   not use the McCraw Declaration for the purpose Defendant objects to, the Court does not
     address this argument.
28   12
        Plaintiff denies this allegation. Compare DMSJ at 9 (citing DSOF ¶ 14) and DSOF ¶ 14
     (citing Ex. C, Henry Dep., at 89:5–25) with Pl.’s Opp’n at 10.

                                                 -7-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 8 of 15



 1   they contacted the agency through an attorney.”). To hold otherwise would impose a
 2   requirement more rigid than necessary to “confirm[] that the disputes” are “legitimate”—
 3   the function of the direct-notification requirement. See Warner, 931 F.3d at 918.
 4          Defendant next argues that the nature of the Dispute Letter is a disagreement with
 5   the legal enforceability of Plaintiff’s debt, not with the factual accuracy of Defendant’s
 6   Statement. (DMSJ at 5–6; Def.’s Reply at 3.) As such, Defendant maintains that its receipt
 7   of the letter was insufficient to trigger its duties under § 1681s-2(b)(1). (DMSJ at 5–6;
 8   Def.’s Reply at 3.) But Defendant’s argument—aimed as it is toward whether the Dispute
 9   Letter complied with § 1681i—is misdirected. Defendant’s argument pertains to whether
10   Plaintiff established an inaccuracy of the kind required to prove a violation of § 1681s-
11   2(b), not to whether Defendant’s duties were triggered by receipt of the letter.13
12   Accordingly, this argument is considered in Section II(B)(c). Because Plaintiff established
13   that he sent the Dispute Letter, and parties agree that the letter was sent to the CRAs,
14   Plaintiff proved compliance with § 1681i(a)(1)(A). Defendant’s receipt of the forwarded
15   Dispute Letter therefore triggered its duties under § 1681s-2(b)(1).
16                 b.     Defendant’s Compliance with § 1681s-2(b)(1)
17                        1.     Reasonable Investigation
18          Section 1681s-2(b)(1) requires a furnisher to “conduct an investigation with respect
19   to the disputed information.”      15 U.S.C. § 1681s-2(b)(1)(A).        The scope of this
20   investigation must be reasonable. Gorman, 584 F.3d at 1157. A reasonable investigation
21   requires “an inquiry likely to turn up information about the underlying facts and positions
22
     13
        The case Defendant cites in support, DeAndrade v. Trans Union LLC, confirms that this
23   argument is misdirected. 523 F.3d 61 (1st Cir. 2008). In DeAndrade, the court considered
     this argument in the context of whether a CRA violated § 1681i(a)(1)(A)’s CRA
24   investigation requirement by failing to investigate the legal validity of a mortgage. Id. at
     64. Section 1681i(a)(1)(A)’s CRA investigation requirement “is analogous to” § 1681s-
25   2(b)(1)’s furnisher investigation requirement. DiPrinzio v. MBNA Am. Bank, N.A., No. 04-
     872, 2005 WL 2039175, at *10 (E.D. Pa. Aug. 24, 2005). Like the argument in DeAndrade,
26   Defendant’s argument is properly directed at whether it substantively complied with its
     duty to investigate an inaccuracy, not whether its duty to so investigate was triggered. This
27   conclusion is also supported by Bornstein v. Trans Union LLC, in which this Court
     considered a similar legal/factual argument in the context of deciding whether plaintiff
28   proved an inaccuracy sufficient to state a claim for a violation of § 1681s-2(b)(1). No. CV-
     18-04773-PHX-JJT, 2019 WL 2372020, at *3 (D. Ariz. June 5, 2019).

                                                 -8-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 9 of 15



 1   of the parties,” which is not achieved by “a cursory or sloppy review of the dispute.” Id.
 2   at 1155. “How thorough an investigation must be . . . turns on what relevant information
 3   was provided to a furnisher by the CRA giving notice of a dispute.” Maiteki v. Marten
 4   Transp. Ltd., 828 F.3d 1272, 1275 (10th Cir. 2016) (quoting Boggio v. USAA Fed. Sav.
 5   Bank, 696 F.3d 611, 617 (6th Cir. 2012)). Reasonableness is assessed objectively “in light
 6   of what [the furnisher] learned about the nature of the dispute from the description in the
 7   CRA’s notice of dispute.” Gorman, 584 F.3d at 1157; Maiteki, 828 F.3d at 1275 (objective
 8   standard).   “[T]he burden of showing the investigation was unreasonable is on the
 9   plaintiff.” Maiteki, 828 F.3d at 1275 (quoting Chiang v. Verizon New England Inc., 595
10   F.3d 26, 37 (1st Cir. 2010)).
11          Defendant argues that: (1) the scope of an investigation is “limited to ‘the disputed
12   information’”; (2) the Dispute Letter contests only the legal enforceability of the Subject
13   Loan; and (3) the legal enforceability of a debt is unresolvable by a furnisher. (Def.’s Resp.
14   at 3–5 (quoting 15 U.S.C. § 1681s-2(b)); see also DMSJ at 5–6, 8.) Defendant essentially
15   asks the Court to conclude that a reasonable investigation here includes no investigation at
16   all. (See Def.’s Resp. at 4, 6.)
17          The Court declines to so hold. Defendant’s first premise, that the scope of an
18   investigation is constrained by the disputed information, has been explicitly rejected by the
19   Ninth Circuit. “In deciding that the notice determines the nature of the dispute to be
20   investigated,” the court cautioned, “we do not suggest that it also cabins the scope of the
21   investigation once undertaken.” Gorman, 584 F.3d at 1157 n.11. Defendant’s second
22   premise, that the Dispute Letter should be narrowly construed as contesting only the legal
23   enforceability of the Subject loan, is also incorrect. “Nothing in [the governing case law]
24   suggests that . . . a [c]ourt should narrowly limit the ‘nature of the dispute’ to the precise
25   wording of the dispute letter.” Vandonzel v. Experian Info. Sols., Inc., No. 17-CV-01819-
26   LHK, 2017 WL 3267571, at *4 (N.D. Cal. July 31, 2017). The Court understands the letter
27   as contesting more than simply the legal enforceability of the Subject Loan. In it, Plaintiff
28   conveys a disagreement with the reported balance and past due amount:


                                                 -9-
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 10 of 15



 1                 For the above Freedom Mortgage account, you are reporting
                   that I still owe over $176,000 and have a past due balance. I
 2                 don’t owe any money on this account.
 3
     (DSOF, Ex. B at 10.). Plaintiff ties this disagreement to the effects of the foreclosure
 4
     proceeding:
 5
                   I obtained a VA mortgage in March 2012 to purchase a home
 6                 in North Carolina. The property was later foreclosed upon in
                   a Trustee Sale.
 7
 8   (Id.) While Plaintiff also conveys his understanding that North Carolina’s anti-deficiency
 9   statute prevents creditors from “collect[ing] any money from the debtor after a trustee
10   sale,” this sentence cannot be read in isolation. Read in its entirety, the Dispute Letter
11   reflects a disagreement with Defendant’s Statement based on the effects of the foreclosure
12   proceeding. Defendant’s reading unduly constricts the scope of Plaintiff’s disagreement.
13          The Court need not assess the viability of Defendant’s third premise to hold
14   Defendant’s conclusion untenable. In Abdelfattah v. Carrington Mortgage Services, LLC,
15   the court recognized that when investigating the accuracy of a reported home loan balance
16   following a non-judicial foreclosure sale, “ignor[ing] the foreclosure sale and its effect on
17   plaintiff’s loan balance” is unreasonable. Abdelfattah, No. C-12-04656-RMW, 2013 WL
18   495358, at **1, 4 (N.D. Cal. Feb. 7, 2013). “A reasonable investigation,” the court
19   admonished, “would have determined that that information affected the plaintiff’s account
20   balance.” Id. The Court agrees. Ignoring foreclosure events affecting a debt is an
21   unreasonable way to ensure that the reported debt is accurate. Defendant’s investigation
22   should have assessed the accuracy of its Statement in light of the effects of the foreclosure
23   proceeding. Instead, Defendant appears to have limited its inquiry to whether Plaintiff’s
24   debt was legally enforceable as a matter of North Carolina law, deemed that a question
25   unanswerable by furnishers, and terminated its investigation. Such a cursory review was
26   objectively unreasonable as a matter of law.14
27   14
       This investigation was particularly unreasonable given Defendant’s own understanding
     of the nature of the Dispute Letter at the time of its receipt. In Plaintiff’s account record,
28   Defendant summarized Plaintiff’s dispute as concerning the “Current Balance and/or
     Amount Past Due” and seeking to “Verify Current Balance or Amount Past Due.” (See

                                                 - 10 -
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 11 of 15



 1                         2.      Inaccuracy
 2          “[E]ven if a furnisher fails to conduct a reasonable investigation, if a plaintiff cannot
 3   establish that a credit report contained an actual inaccuracy, then the plaintiff’s [§ 1681s-
 4   2(b)] claims fail.” Finley v. Capital One, No. 16-CV-01392-YGR, 2017 WL 1365207, at
 5   *3 (N.D. Cal. Apr. 14, 2017) (cleaned up) (citing Keller v. Experian Info. Sols., Inc., No.
 6   16-CV-04643-LHK, 2017 WL 130285, at *5 (N.D. Cal. Jan. 13, 2017)); see also Won v.
 7   Nelnet Servicing, LLC, No. CV 18-00381 ACK-RLP, 2019 WL 1548572, at *7 (D. Haw.
 8   Apr. 9, 2019) (concluding after exhaustive analysis that although Ninth Circuit has not
 9   explicitly required plaintiff to prove actual inaccuracy, it likely would). Information in a
10   credit report is inaccurate if it is “patently incorrect” or “materially misleading.” Carvalho
11   v. Equifax Info. Servs., LLC, 629 F.3d 876, 891 (9th Cir. 2010). Information is “patently
12   incorrect” if it is “at the very least . . . inaccurate on its face[.]” Calvillo v. Experian Info.
13   Sols., Inc., No. 219CV00279JADBNW, 2020 WL 1433521, at *9 (D. Nev. Mar. 23, 2020)
14   (quoting Drew, 690 F.3d at 1108). Information is “materially misleading” when it is
15   “misleading in such a way and to such an extent that it can be expected to adversely affect
16   credit decisions.” Carvalho, 629 F.3d at 890 (quoting Gorman, 584 F.3d at 1163).
17          Parties agree that at the time Defendant conducted its investigation—around
18   November 2018—Plaintiff did not owe Defendant the full $176,413.00 with a past due
19   amount of $63,630.00.15 Defendant, however, maintains that because at the time of its
20   original reporting—October 2017—Plaintiff owed $176,413.00 with a past due amount of
21   $63,630.00, a Statement reporting that those amounts were due at that time is, technically,
22   accurate. (Def.’s Resp. at 10–11, 13.) Defendant’s argument rests on the premise that to
23   ensure its reporting is not patently incorrect or materially misleading, it “need only verify
24   that at the time of its final report, its reporting was accurate.” (Def.’s Resp. at 13.)
25
     Doc. 89-16, PSOF Ex. O, at 19 (entries dated 11/16/18 and 11/20/18).) Defendant’s real-
26   time notations, far from reflecting a dispute about the Subject Loan’s enforceability,
     summarize a more general disagreement with Defendant’s computations.
27   15
        See PSOF ¶ 6; DCSOF ¶ 6 (parties agree that Defendant purchased Property with credit
     bid of $64,719.00); see also N.C. Gen. Stat. Ann. § 45-21.31 (“The proceeds of any sale
28   shall be applied by the person making the sale . . . to the payment of . . . [t]he obligation
     secured by the mortgage . . . .”).

                                                   - 11 -
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 12 of 15



 1          This premise is unsupportable. Following receipt of a dispute, furnishers must
 2   review their reports “not only for inaccuracies in the information reported but also for
 3   omissions that render the reported information misleading.” Saunders v. Branch Banking
 4   & Trust Co. of Va., 526 F.3d 142, 148 (4th Cir. 2008). So, too, must furnishers ensure their
 5   reports are “complete so as to not be misleading.” Venugopal v. Digital Fed. Credit Union,
 6   No. 5:12-CV-06067 EJD, 2013 WL 1283436, at *3 (N.D. Cal. Mar. 27, 2013) (citing 15
 7   U.S.C. § 1681s–2(b)(1)). Omitted or incomplete information can render a report inaccurate
 8   even if the report “contains technically accurate information.” Gorman, 584 F.3d at 1163
 9   (emphasis added) (quoting Saunders, 526 F.3d at 148). Consequently, although reporting
10   that in October 2017, Plaintiff owed $176,413.00 with a past due amount of $63,630.00
11   may have been technically correct, it could still be inaccurate.
12          But the point is moot because Defendant’s continued reporting of these figures
13   following the trustee sale was not technically correct. Defendant failed to update the
14   Statement to reflect the reduction occasioned by the credit bid. See N.C. Gen. Stat. Ann.
15   § 45-21.31 (“The proceeds of any sale shall be applied by the person making the sale . . .
16   to the payment of . . . [t]he obligation secured by the mortgage . . . .”). This failure rendered
17   the Statement inaccurate on its face when Plaintiff accessed it in January of 2018,
18   regardless of whether it was accurate at some earlier point in time.16
19          While the incorrect figure is sufficient to render the Statement inaccurate, the Court
20   also finds the Statement materially misleading as a matter of law. Defendant’s failure to
21   account for the credit bid misrepresents Plaintiff’s actual debt by over 150%, a vastly
22   inflated figure whose misleading impression the Statement makes no attempt to counter.
23   The Statement did not, for example, include a notation or any other indication17 that a credit
24   16
        The Court has further reason to question the accuracy of the Statement: its reported
     amounts include roughly $9,000 and $12,000 of fees unexplained by anything in the
25   record—a fact acknowledged by Defendant during oral argument. (See PSOF, Doc. 89-
     15, Ex. O (printout of Plaintiff’s account history).)
26   17
        Defendant asserts that Plaintiff has failed to prove there is a feasible way to include such
     a notation on his credit report. See Def.’s Resp. at 11. But Defendant fails to explain why
27   it could not leave a notation in the “Status” section in its report to Experian, or in the
     “Additional Information” section in its report to Equifax, both of which already contain
28   notes regarding the Statement. (See Doc. 89-11, Ex. K, Experian’s Resp. to Pl.’s Dispute
     Letter; Doc. 89-10, Ex. J, Equifax’s Resp. to Pl.’s Dispute Letter at 5.)

                                                  - 12 -
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 13 of 15



 1   bid applied. Any reasonable jury would expect such an inflated figure to adversely affect
 2   credit decisions.
 3          Given the failures detailed above, the Court need not evaluate Plaintiff’s argument
 4   that the Statement was materially misleading because Defendant would never collect the
 5   deficiency. (See PMSJ at 13.) Similarly, the Court need not address parties’ arguments
 6   regarding the applicability of North Carolina’s anti-deficiency laws18 because the
 7   Statement is inaccurate irrespective of Defendant’s intent or ability to collect.
 8          The Court concludes as a matter of law that Plaintiff established an inaccuracy
 9   sufficient to state a claim for a violation of § 1681s-2(b). Because Plaintiff has established
10   that his Dispute Letter was properly issued, Defendant’s investigation was unreasonable,
11   and its reporting was inaccurate, and parties do not dispute the remaining elements of a §
12   1681s-2(b)(1) claim, Plaintiff has established that Defendant violated the FCRA.
13                 c.      Negligence, Willfulness, and Damages
14          Although Plaintiff has established a violation of § 1681s-2(b)(1), he cannot recover
15   unless he proves the violation willful or negligent. See 15 U.S.C. §§ 1681n, 1681o
16   (providing right of action and recoverable damages for willful or negligent violations,
17   respectively). A violation is “willful” when “a defendant knowingly or recklessly violated
18   the FCRA.” Shaw v. Experian Info. Sols., Inc., 891 F.3d 749, 760 (9th Cir. 2018) (citing
19   Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007)). A violation is “reckless” when a
20   defendant “adopts a reading of the statute that runs a risk of error ‘substantially greater than
21   the risk associated with a reading that was merely careless.’” Syed v. M–I, LLC, 853 F.3d
22   492, 504 (9th Cir. 2017) (emphasis removed) (quoting Safeco, 551 U.S. at 69). The
23   Supreme Court has cautioned that if a defendant’s interpretation of the FCRA is “not
24   objectively unreasonable” based on the statutory text, judicial precedent, or guidance from
25   administrative agencies, it “falls well short of raising the ‘unjustifiably high risk’ of
26   18
       Plaintiff argues the Statement was materially misleading because North Carolina’s anti-
     deficiency statute prevents creditors from collecting on deficiencies following a
27   foreclosure consummated by trustee sale. (PMSJ at 13–15 (citing North Carolina Gen.
     Stat. § 45-21.38A).) Defendant argues that a reasonable investigation would have yielded
28   no different result because Plaintiff has not established that North Carolina’s anti-
     deficiency laws preclude collection. (DMSJ at 11.)

                                                  - 13 -
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 14 of 15



 1   violating the statute necessary for reckless liability.” Safeco, 551 U.S. at 70. A willful
 2   violation renders furnishers liable for actual or statutory damages, punitive damages, costs
 3   of the action, and reasonable attorney’s fees. 15 U.S.C. § 1681n(a)(1)–(3).
 4          Plaintiff argues that Defendant’s adoption of a blanket policy19 of refusing to update
 5   consumer credit statements following foreclosure proceedings, as well as its specific
 6   refusal to so update Plaintiff’s Statement, indicates both knowledge and recklessness.
 7   (PMSJ at 19, 22.) Defendant maintains that because it reports “what the ‘true and actual
 8   account status was at the time of the foreclosure’ and thereafter, stops reporting” it has not
 9   violated the FCRA, much less willfully violated the FCRA. (Def.’s Resp. at 13, 15.)
10          For reasons already mentioned, Defendant’s investigation here—conducted in
11   accordance with its blanket policy—was objectively unreasonable.                       Perhaps
12   unsurprisingly, the policy itself contravenes judicial precedent. As the Ninth Circuit held
13   over ten years ago, the “technical” accuracy of a reported figure does not insulate a
14   furnisher from liability if the report is otherwise misleading in a material way. Gorman,
15   584 F.3d at 1163. Gorman specified that representing “a consumer’s failure to pay a debt
16   that is not really due” may materially mislead. Id. Gorman also noted the potentially
17   misleading effect “omission of the disputed nature of the debt” might have. Id. at 1164.
18   At least one court has recognized that a furnisher’s report of a debt as it existed at the time
19   of foreclosure, when the debt has since been reduced, may mislead. Abdelfattah, 2013 WL
20   495358, at *4 (“What is potentially misleading, however, is a report that there remains
21   $596,870 owed when that is no longer the case following the foreclosure sale.”) Such
22   representations or omissions mislead because they “do[] not reflect financial
23   irresponsibility.” Gorman, 584 F.3d at 1164 (quoting Sanders, 526 F.3d at 148).
24          A policy designed merely to ensure a report’s technical accuracy, without evaluating
25   its potential to mislead, is objectively unreasonable under judicial precedent. Following
26   this policy poses a risk of error “substantially greater than the risk associated with a reading
27   that [i]s merely careless”: Defendant’s policy is guaranteed to produce inaccurate reporting
28   19
       There is some inconsistency as to whether Defendant’s policy was written or unwritten,
     but no dispute as to the policy’s existence. (See PMSJ at 19; Def.’s Resp. at 13.)

                                                  - 14 -
     Case 2:19-cv-01121-SRB Document 104 Filed 04/27/20 Page 15 of 15



 1   whenever a post-foreclosure event—such as the application of a credit bid—reduces
 2   consumer debt and the consumer disputes Defendant’s unchanged reporting of the debt.
 3   The Court finds as a matter of law that Defendant recklessly, and therefore willfully,
 4   violated the FCRA. Because Plaintiff has established recklessness, the Court does not
 5   address parties’ arguments regarding negligence, including arguments regarding Plaintiff’s
 6   establishment of actual damages. Defendant’s request for summary judgment on this issue
 7   is denied. Plaintiff’s is granted.
 8   III.   CONCLUSION
 9          Plaintiff directly notified CRAs of his dispute as required by 15 U.S.C. §
10   1681i(a)(1)(A). This triggered Defendant’s duties to investigate the accuracy of Plaintiff’s
11   Statement and modify, delete, or permanently block any inaccurate reporting. Plaintiff
12   established every disputed element of a § 1681s-2(b) violation. Defendant’s adoption of a
13   blanket policy of refusing to update consumer accounts following foreclosure
14   proceedings—the policy responsible for the violation here—was reckless, and therefore
15   willful. Because a reasonable jury could not find otherwise, Defendant’s Motion is denied
16   and Plaintiff is entitled to summary judgment on the issues of liability and willfulness.
17          IT IS ORDERED granting Plaintiff’s Motion for Partial Summary Judgment
18   against Defendant Freedom Mortgage Corporation (Doc. 87).
19          IT IS FURTHER ORDERED denying Freedom Mortgage Corporation’s Motion
20   for Summary Judgment (Doc. 85).
21          IT IS FURTHER ORDERED affirming the Jury Trial set for August 11, 2020.
22                 Dated this 27th day of April, 2020.
23
24
25
26
27
28


                                                - 15 -
